Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 18, 2014

The Court of Appeals hereby passes the following order:

A15A0439. GEGE ODION v. SABI VARON et al.

      Before us is the motion of certain appellees to dismiss the above-captioned
appeal. This appeal was docketed on October 20, 2014. As set forth in Court of
Appeals Rules 22 (a) and 23 (a), an appellant must file a brief and enumeration of
errors within 20 days of the date of docketing of the appeal. Therefore, appellant’s
brief and enumeration of errors was due no later than November 10, 2014. Appellant
failed to file a brief and enumeration of errors or request an extension of time in
which to do so by this date. Based on the foregoing, appellees’ motion to dismiss is
hereby GRANTED.




                                      Court of Appeals of the State of Georgia
                                                                           12/18/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.